Citation Nr: 9913287	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-13 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran had regular active duty from September 1962 to 
September 1965.  There is indication that he also had prior 
National Guard service.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

The Board notes that at a hearing on appeal before a hearing 
officer at the RO in July 1997, the veteran appeared to raise 
for the first time the issue of entitlement to service 
connection for residuals of a head injury with headaches and 
dizziness.  As this issue is not inextricably intertwined 
with the certified issues on appeal it is referred to the RO 
for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Also, while this case was at the Board a statement from the 
veteran's brother was received in support of the veteran's 
claim of entitlement to service connection for a psychiatric 
disability which is being developed separately by the RO per 
the veteran's instructions of record.  Since this statement 
does not relate relevant evidence regarding the certified 
issues on appeal, the Board may proceed with its review of 
the veteran's appeal without any additional action by the RO. 


FINDING OF FACT

The claims for service connection for cervical spine and 
bilateral knee disabilities are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims for service connection for cervical spine and 
bilateral knee disabilities are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records for all periods of 
service including reports of physical examinations in July 
1961, January 1962, June 1962, September 1962 and final 
examination in July 1965 for separation from active duty are 
silent for any cervical spine or knee disability.  All 
pertinent objective evaluations were normal.  The veteran 
denied have any pertinent joint problems on physical 
examinations.  A clinical record dated in April 1962 only 
referred to an isolated episode of muscle strain with pain in 
the right scapula area with no spasm.  Full range of motion 
of the spine was demonstrated.  There was no mention of 
cervical spine involvement.

The postservice private medical evidence shows that the 
veteran was first seen for right knee symptoms in 
approximately September 1995.  At that time, he essentially 
gave a two to three week history of symptoms.  No serious 
history of injury was noted.  Assessment was myositis.  The 
left knee was considered normal.  In November 1995, he noted 
experiencing right knee pain for four months.  It was noted 
that he could not come up with any associated history of 
injury.  Assessment was medial collateral ligament strain, 
possible patellofemoral syndrome.  In April 1996, the veteran 
complained of bilateral knee pain that had been going on for 
several months.  Assessment was degenerative joint disease of 
the knees.  

On a report of a VA examination in September 1996, the 
veteran noted injuring his cervical spine in 1964.  He noted 
going to a chiropractor for adjustments.  He noted that X-
rays were taken but were negative.  The last film was more 
than ten years earlier.  

The veteran noted injuring his knees in a jeep accident in 
service in 1965 while he was stationed in Italy.  Following 
objective evaluation pertinent diagnoses reveled history of 
cervical spine injury with occipital headaches with 
degenerative changes of the cervical spine by X-ray and 
bilateral knee pain.  

Subsequently dated medical evidence continued to refer to 
cervical spine and knee disabilities.

Lay statements from two individuals who reported knowing the 
veteran for many years essentially related his neck and knee 
problems with injuries in service. 

The veteran and his spouse gave testimony before a hearing 
officer at the RO in July 1997.  A copy of the hearing 
transcript is on file.  He noted having National Guard 
service prior to active duty.  He reported injuring his 
cervical spine in April 1962, and that the service medical 
record reflecting treatment for muscle strain was incorrect 
because he had had neck problems ever since that time.  His 
wife testified having met the veteran in 1993 and observed 
his pain since that time.

In a statement from the veteran's representative dated in 
January 1998 it was noted that the veteran was unable to 
obtain pertinent postservice medical records from Drs. J. and 
R., because neither kept records going back that far.

Information on file from the service department indicates 
that all available service medical records were forwarded to 
the RO.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991& Supp. 1998).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet.App. 488 (1997).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")  has held that if the 
veteran fails to submit a well-grounded claim, VA is under no 
duty to assist him in any further development of the claim.  
38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well-
groundedness), and Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there is new and 
material evidence for purposes of reopening a claim), because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Following a comprehensive review of the record, the Board 
notes that even conceding the veteran's claimed alleged 
injuries to the cervical spine and both knees in active 
service, the fact remains that as his service medical records 
with multiple reports of physical examinations reflect normal 
cervical spine and knees without any pertinent complaint of 
joint symptoms noted on examinations, any alleged cervical 
spine or knee injury in service was not more than transient 
in nature and resolved prior to final separation from 
service.  

Moreover, the postservice evidence first reflecting treatment 
for knee related symptoms dates from late 1995, many years 
after separation from active service and noted by the veteran 
to be of recent onset.  He was unable to provide any history 
of an associated injury at that time accounting for his knee 
pain.  Also, the Board notes that following active duty a 
cervical spine disability was first noted on a VA examination 
in September 1996, many years following separation from 
active duty.  

Clearly, other than for the veteran's claimed history of 
cervical spine and knee symptoms now claimed due to remote 
injury in service along with supporting lay statements and 
testimony from his wife, the record lacks any clinical 
confirmation of cervical and/or knee symptoms during the 
intervening years since service separation until the mid 
1990's.  Importantly, the overall record lacks competent 
medical evidence of a nexus between the current cervical 
spine and/or bilateral knee disabilities and the reported 
symptomatology stemming from a remote injury in active 
service.  Savage v. Gober, 10 Vet.App. 488 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran, his wife, and other lay parties of record are 
clearly asserting a fact well beyond their competence.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  As a competent medical 
nexus between the current cervical spine and bilateral knee 
disabilities and the reported symptomatology stemming from 
injury in active service has not been presented, the 
veteran's claims are not well grounded.  If the claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claims for entitlement to service 
connection for cervical spine and bilateral knee disabilities 
are denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for cervical 
spine and bilateral knee disabilities must be denied as not 
well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claims for service connection for cervical spine and 
bilateral knee disabilities are not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.


ORDER

The veteran not having submitted well-grounded claims of 
service connection for cervical spine and bilateral knee 
disabilities, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

